ORDER DENYING REVIEW
Appellant Kristofer Fourstar filed a timely appeal of the March 14, 2014 Tribal Trial Court Order, that Appellant describes as, “restructuring a petition to modify the previous judgment, (09/2011), of the Fort Peck Juvenile and Family Court in a child custody case as a new case, with a new case number and listing Jewel Payne as the petitioner in contravention of stare decisis regarding continuing jurisdiction in child custody causes of action and in violation of the Comprehensive Code of Justice of the Fort Peck Assiniboine & Sioux Tribes.”
The Order of March 14,2014, entitled “Order Setting Hearing and Addressing Motions,” is primarily a scheduling Order for a hearing in the matter set for June 9, 2014 and directs the filing of documents, witness lists, evaluations and proposed parenting plans for purposes of that hearing.
Title II, Chapter 2, § 202 of the Comprehensive Code of Justice, (CCOJ), sets forth the jurisdiction of the Court of Appeals as follows:
The jurisdiction of the Court of Appeals shall extend to all appeals from final orders and judgments of the Tribal Court.
As well, CCOJ Title II, chapter 2, § 205, provides in relevant part, “Any party who is aggrieved by a final order or judgment of the Tribal Court may file a petition requesting the Court of Appeals to review that order or judgment.”
The Order appealed from is not final within the meaning of CCOJ Title II, Chapter 2, § 202. As indicated above, it is a scheduling Order, preliminary to the full hearing scheduled for June 9, 2014. Thus we do not have authority to review the Order. See, In the Matter of M.W., FPCOA No. 242 (1996).
Therefore, IT IS HEREBY ORDERED that the review is denied and the Appeal is dismissed.